

	

		II

		109th CONGRESS

		1st Session

		S. 1373

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Brownback introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 18, United States Code, to

		  prohibit human chimeras.

	

	

		1.Short titleThis Act may be cited as the

			 Human Chimera Prohibition Act of

			 2005.

		2.FindingsCongress finds that—

			(1)advances in research and technology have

			 made possible the creation of chimeras, which are beings with diverse human and

			 non-human tissue;

			(2)serious ethical objections are raised to

			 some types of chimeras because they blur the lines between human and animal,

			 male and female, parent and child, and one individual and another

			 individual;

			(3)respect for human dignity and the integrity

			 of the human species may be threatened by chimeras;

			(4)the uniqueness of individual human beings

			 is manifested in a particular way through their brain and their reproductive

			 organs/cells; and

			(5)with an increase in emerging zoonotic

			 infection threatening the public health, both domestically and abroad, chimeras

			 present a particularly optimal means of genetic transfers that could increase

			 the efficiency or virulence of diseases threatening both humans and

			 animals.

			3.Prohibition on human

			 chimeras

			(a)In

			 generalPart I of title 18,

			 United States Code, is amended by inserting after chapter 15 the

			 following:

				

					16Human

				chimeras

						

							Sec.

							301. Definitions.

							302. Prohibition on human

				  chimeras.

						

						301.DefinitionsIn this chapter the following definitions

				apply:

							(1)Human

				chimeraThe term human

				chimera means—

								(A)a human embryo into which a non-human cell

				or cells (or the component parts thereof) have been introduced to render its

				membership in the species Homo sapiens uncertain through germline or other

				changes;

								(B)a hybrid human/animal embryo produced by

				fertilizing a human egg with non-human sperm;

								(C)a hybrid human/animal embryo produced by

				fertilizing a non-human egg with human sperm;

								(D)an embryo produced by introducing a

				non-human nucleus into a human egg;

								(E)an embryo produced by introducing a human

				nucleus into a non-human egg;

								(F)an embryo containing haploid sets of

				chromosomes from both a human and a non-human life form;

								(G)a non-human life form engineered such that

				human gametes develop within the body of a non-human life form; or

								(H)a non-human life form engineered such that

				it contains a human brain or a brain derived wholly or predominantly from human

				neural tissues.

								(2)Human

				embryoThe term human

				embryo means an organism of the species Homo sapiens during the earliest

				stages of development, from 1 cell up to 8 weeks.

							302.Prohibition on human

				chimeras

							(a)In

				generalIt shall be unlawful

				for any person to knowingly, in or otherwise affecting interstate

				commerce—

								(1)create or attempt to create a human

				chimera;

								(2)transfer or attempt to transfer a human

				embryo into a non-human womb;

								(3)transfer or attempt to transfer a non-human

				embryo into a human womb; or

								(4)transport or receive for any purpose a

				human chimera.

								(b)Penalties

								(1)In

				generalWhoever violates

				subsection (a) shall be fined under this title, imprisoned not more than 10

				years, or both.

								(2)Civil

				penaltyWhoever violates

				subsection (a) and derives pecuniary gain from such violation shall be subject

				to a civil fine of the greater of $1,000,000 and an amount equal to the amount

				of the gross gain multiplied by

				2.

								.

			4.Technical

			 amendmentThe table of

			 chapters for part I of title 18, United States Code, is amended by inserting

			 after the item relating to chapter 15 the following:

			

				

					

						“16. Human

					 chimeras301”.

						

					

				

			

		

